Simmons, C. J.
1. Where a request to charge contains several propositions one or more of which are incorrect, the judge may refuse the entire request.
2. Reasons why certain evidence should not have been admitted can not be considered in this court unless they appear to have been, urged before the trial judge and at Hie proper time.
3. The newly discovered evidence relied on in this case as a ground for a new trial not only was of an impeaching character, but was fully met and contradicted by the counter-showing made by the respondent. The trial judge re*426fused the new trial, and this court can not say that he abused his discretion in • so doing.
Argued December 3,
Decided December 19, 1900.
Complaint for land. Before Judge Littlejohn. Dooly superior' court. August term, 1899.
J. H. Martin, for plaintiff. D. A. R. Crum, for defendant.
4. No error of law was committed, and there was sufficient evidence to support-the verdict.

Judgment affirmed.


All the Justices concurring, except Fish, J., absent.